IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL REIGELSPERGER,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4902

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Michael Reigelsperger, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and KELSEY, JJ., CONCUR.